 



EXHIBIT 10.2
AMENDMENT #2
TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT #2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 23rd day of February, 2006 (the “Effective Date”) by and
between DONALD M. EARHART, an individual (“Employee”), and I-FLOW CORPORATION, a
Delaware corporation (“Company”).
Background
     A. The Company and Employee previously entered into that certain Employment
Agreement dated May 16, 1990 (the “Employment Agreement”), as subsequently
amended by Amendment #1 to Employment Agreement dated as of June 21, 2001
(“Amendment #1”, and collectively with the Employment Agreement, the
“Agreement”). Capitalized terms in this Amendment and not otherwise defined
herein shall have the meanings given them in the Agreement.
     B. The Company and Employee wish to amend and modify certain provisions in
the Agreement as provided herein and effective as of the Effective Date hereof,
while leaving unchanged all other provisions of the Agreement.
Agreement
          1. Termination Without Cause. To provide that the Company no longer
has a deferred payment option with respect to severance payments provided under
the Agreement, Section 2.5(b)(i) of the Agreement (as previously amended by
Section 6 of Amendment #1) is hereby deleted and replaced in its entirety with
the following:
(i) A cash payment equal to three (3) times the sum of (A) Employee’s annual
salary rate in effect at the time of termination, plus (B) the average annual
bonus earned by Employee in the previous three full fiscal years;
          2. Termination Without Cause. Section 2.5(b)(iv) of the Agreement (as
previously amended by Section 6 of Amendment #1) is hereby deleted and replaced
in its entirety with the following:
(iv) Employee’s unvested and outstanding stock options, restricted stock or
other equity-based awards shall immediately and automatically become fully
vested and (to the extent relevant) exercisable. Any stock options and stock
appreciation rights shall remain exercisable for their remaining terms (but in
no event later than the last day prior to the day that any extension would cause
such options or rights to become subject to Section 409A of the Code).
          3. Section 409A Compliance. In recognition that Section 409A of the
Code may prohibit the payment of certain payments or benefits under the
Agreement in connection with

 



--------------------------------------------------------------------------------



 



Employee’s termination of employment earlier than six (6) months following
Employee’s termination of employment, a new Section 6.12 is added to the
Agreement as follows:
6.12 Compliance with Section 409A. Notwithstanding any provision of this
Agreement to the contrary, if, at the time of Employee’s termination of
employment with the Company, he is a “specified employee” as defined in
Section 409A of the Code, and one or more of the payments or benefits received
or to be received by Employee pursuant to this Agreement would constitute
deferred compensation subject to Section 409A, no such payment or benefit will
be provided under this Agreement until the earliest of (A) the date which is six
(6) months after his “separation from service” for any reason, other than death
or “disability” (as such terms are used in Section 409A(a)(2) of the Code),
(B) the date of his death or “disability” (as such term is used in
Section 409A(a)(2)(C) of the Code) or (C) the effective date of a “change in the
ownership or effective control” of the Company (as such term is used in
Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 6.12 shall
only apply to the extent required to avoid Employee’s incurrence of any penalty
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder. In addition, if any provision of this Agreement
would cause Employee to incur any penalty tax or interest under Section 409A of
the Code or any regulations or Treasury guidance promulgated thereunder, the
Company may reform such provision to maintain to the maximum extent practicable
the original intent of the applicable provision without violating the provisions
of Section 409A of the Code.
          4. No Other Changes. Except as otherwise set forth in this Agreement,
all terms and provisions of the Agreement remain unchanged and in full force and
effect.
     IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as
of the Effective Date.

                      I-FLOW CORPORATION       DONALD M. EARHART    
 
                   
By:
  /s/ James J. Dal Porto       By:   /s/ Donald M. Earhart    
 
 
 
   James J. Dal Porto          
 
  Donald M. Earhart    
 
     Executive VP, COO                

2